Argued October 17, 1924.
The only complaint is that the court below refused a new trial. At the oral argument in this court, counsel for appellant frankly stated that he was unable to show *Page 83 
any abuse of discretion, contending, however, that this court should examine the evidence de novo; the rule is otherwise; his concession leaves nothing for our consideration; if the only complaint is that the court refused a new trial, this court will not interfere unless abuse of discretion is shown.
The judgment is affirmed.